Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-7, 9, 12 and 14-17 are pending.

Applicant amended independent claims such as “wherein when the unified identifier of the network slice is a standardized identifiers operators commonly agree to use the unified identifier of the network slice”.

Continuation of Box 12: Applicant's request for entry into AFCP 2.0 is acknowledged but is denied because the after final amendment would not overcome all of the rejections in the most recent final Office action. Therefore, the response is being reviewed under pre-pilot practice. Applicant argued that Opensica does not teach the slice identity is a standardized identifier.
Examiner respectfully disagrees.
Opsenica teaches in paragraphs 0054-0055, 0060-0062, an Attach Request message may contain the identity of the UE (e.g. GUID, global unique user equipment identity) and the slice identity (e.g. <PLMN-ID><SLI>). Slice identity here is an additional input for the existing protocols or standards. Fig. 5 discloses In step 12A of FIG. 5, the MVNO, from the selected network slice, identifies the UE and sends back a network generated temporary identity (e.g. &lt;GUTI&gt;=&lt;PLMN-ID&gt;&lt;IDMI&gt;&lt;USI&gt;; IDMI=Identity Manager Identity; USI=UE Subscriber Identity) together with the network slice initial access point, shown as step 12B in FIG. 5).  A network slice initial access point, according to this example, comprises the identity of a management access point.  A response is forwarded all the way to the UE (shown as step 12C in FIG. 5 (unified identifier). In the case where there are no network slices with MVNO governance (owned by MVNO), the MVNO can also make an agreement with another MVNO on a sharing agreement (e.g. Facebook UEs using a Google network slice).  An agreement can define how a UE is identified and authenticated in that case (agreed by operators). 
Paragraph 0054 discloses when the network slice is created, it registers itself to a database, such as DB-1 in FIG. 4, which may be owned by the access/infrastructure owner (illustrated as step 3 in FIG. 4). Registration may include providing a network slice identity and network slice initial access point (e.g. identity management access point). The network slice identity holds information about the MVNO (e.g. Public Land Mobile Network Identity, PLMN-ID) and network slice type identity (e.g. SLI: Slice type identity). Registration can also include providing network slice capability tags that can be used in a network slice selection procedure. The network slice identity is also received back by the MVNO and stored to the internal MVNO database (e.g. database DB-2, step 2 in FIG. 4). Network slice information may be updated according to any network slice resource changes (e.g. network slice updates or decommissioning).
Thus <PLMN-ID><SLI> or network slice type identity such as SLI or slice identifier reads on the unified identifier of the network slice.  
Further paragraph 0065-0066, 0089 disclose the mechanism of sharing the network slice of one operator with another application of different operator without customizing. 
Applicant’s specification discloses in 0163 (US 2018/0368056 A1) the standardized identifiers of the network slices may be indicated by using corresponding fields according to the method in (1), (2), (3), and (4) or (4′) in the foregoing embodiment, that is, 100, 101, and 110 may be directly indicated by using the corresponding fields. It is assumed that an identifier of a network slice is not standardized, for example, an identifier of the MBB network slice is defined as 100, an identifier of the V2V network slice is defined as 101, and an identifier of the MTC network slice is defined as 110, identifier information of the network slices that are not standardized may be indicated by using corresponding fields according to the method in (1), (2), (3), and (4) or (4′) in the foregoing embodiment, which is as below in paragraphs 0139-0140, 0142, 0144, 0146, 0156
(1) The GUTI includes an MME-temporary mobile subscriber identity (English: MME-temporary mobile subscriber identity, M-TMSI for short) field, and the M-TMSI field is used to indicate the indication information.
[0142] (2) The GUMMEI includes a public land mobile network (English: public land mobile network, PLMN for short) identifier field, where the PLMN identifier field is used to indicate the indication information.
[0144] (3) The GUMMEI includes an MME group identifier field, and the MME group identifier field is used to indicate the indication information.
[0146] (4) The GUTI or the GUMMEI includes a network slice identifier field, and the network slice identifier field is used to indicate the indication information.
[0156] (4′) The access layer request message or the GUMMEI includes a network slice identifier field, and the network slice identifier field is used to indicate the indication information.

Thus standardized identifier reads on any one of GUTI identifier, PLMN identifier, GUMMEI identifier or slice identifier field to indicate the indication information.


Opensical discloses the slice identity as an example <PLMN-ID><SLI> or network slice type identity such as SLI.

Similar arguments are applied to claims 5, 9, 13, and 17.
Thus the rejection of claims 1, 5, 9, 13 and 17 is maintained. 

/ROMANI OHRI/Primary Examiner, Art Unit 2413